139 S.W.3d 610 (2004)
Robert D. BUSH, Respondent,
v.
DIRECTOR OF REVENUE, STATE OF MISSOURI, Appellant.
No. ED 83532.
Missouri Court of Appeals, Eastern District, Southern Division.
July 27, 2004.
Jeremiah W. (Jay) Nixon, Atty. Gen., Charles S. Birmingham, Jefferson City, MO, for appellant.
*611 Michael H. Maguire, Cape Girardeau, MO, for respondent.
LAWRENCE G. CRAHAN, Judge.
Missouri Director of Revenue appeals the judgment granting Robert Dale Bush's ("Movant") petition for limited driving privileges. Movant filed a motion to dismiss this appeal as moot. We grant Movant's motion to dismiss.
Movant was convicted of driving while intoxicated in violation of section 577.010 RSMo.[1] His driving privileges were revoked pursuant to section 577.505. He petitioned for and was granted limited driving privileges for the period of August 14, 2003 through February 10, 2004. Director filed simultaneous appeals on this case and that of another driver[2] to resolve an issue with the interpretation of section 302.309.3(5)(d). Movant filed a Motion to Dismiss this appeal on the ground that his full driving privileges were restored February 10, 2004, making the issue of the appeal moot.
Any opinion on a hypothetical is advisory and we are barred from issuing advisory opinions. Block v. Gallagher, 71 S.W.3d 682, 685 (Mo.App.2002). Although Director invites us to examine the statutory issue presented as an issue of public interest and importance, we decline to do so for the reasons stated in Smith v. Director of Revenue, 139 S.W.3d 214 (Mo.App.E.D.2004). Driver's motion to dismiss is hereby granted.
SHERRI B. SULLIVAN, C.J., and CLIFFORD H. AHRENS, J., Concur.
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise noted.
[2]  Smith v. Director of Revenue, 139 S.W.3d 214 (Mo.App.E.D.2004).